FILED
                           NOT FOR PUBLICATION
                                                                             JAN 25 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


NIVEEN ISMAIL,                                   No.    13-56866

              Plaintiff-Appellant,               D.C. No.
                                                 8:11-cv-01751-CAS-AJW
 v.

COUNTY OF ORANGE; et al.,                        MEMORANDUM*

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                          Submitted December 30, 2016**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Plaintiff Niveen Ismail appeals pro se the district court’s dismissal of her

42 U.S.C. § 1983 action for claims arising under the Fourth, Eighth, and

Fourteenth Amendments. We review de novo both a district court’s order granting


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to dismiss, Lacey v. Maricopa Cty., 693 F.3d 896, 911 (9th Cir. 2012) (en

banc), and a district court’s entry of summary judgment, Chale v. Allstate Life Ins.

Co., 353 F.3d 742, 745 (9th Cir. 2003). A district court’s order granting a motion

to reconsider is reviewed for abuse of discretion, Sch. Dist. No. 1J, Multnomah

Cty. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), as is an award of costs,

Martin v. Cal. Dep’t of Veterans Affairs, 560 F.3d 1042, 1047 (9th Cir. 2009). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

                                          I

      The district court properly dismissed Ismail’s claims against the deputy

district attorney in her individual capacity. Absolute immunity protects a deputy

district attorney from suit under 42 U.S.C. § 1983 where claims are related to

conduct “intimately associated with the judicial phase of the criminal process.”

Van de Kamp v. Goldstein, 555 U.S. 335, 343 (2009) (quoting Imbler v. Pachtman,

424 U.S. 409, 430 (1976)). Here, the district court correctly determined that all of

the deputy district attorney’s actions—requesting a defendant be remanded into

custody, adding or dropping charges, requesting high bail—are prosecutorial

decisions intimately associated with the judicial phase of the criminal process.




                                          2
                                             II

       The district court also properly dismissed Ismail’s claims of improper

training. Although “a local government’s decision not to train certain employees

about their legal duty to avoid violating citizens’ rights” may in some cases be

subject to § 1983 liability, Connick v. Thompson, 563 U.S. 51, 61 (2011), Ismail

offered no evidence that would make such a notion plausible with respect to

defendants in this case, see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.”) (internal

quotation marks and citation omitted).

                                            III

       The district court properly granted summary judgment as to Ismail’s claims

against the arresting officers.

       1. First, the district court properly granted summary judgment with respect

to Ismail’s felony arrest claims because the arresting officers had arguable

probable cause to believe that Ismail had attempted to solicit kidnapping. See Cal.

Penal Code § 653f (West 2016); Cal. Penal Code § 664 (West 2011); People v.

Herman, 119 Cal. Rptr. 2d 199, 208 (Cal. Ct. App. 2002) (“[C]riminal solicitation

is an attempt to induce another to commit a criminal offense.” (emphasis omitted)).


                                             3
Arguable probable cause to support an arrest is all that is necessary to protect an

officer from liability under § 1983. Rosenbaum v. Washoe Cty., 663 F.3d 1071,

1076 (9th Cir. 2011) (explaining that the question is “whether reasonable officers

could disagree as to the legality of the arrest such that the arresting officer is

entitled to qualified immunity”).

      2. The district court also properly dismissed the excessive bail claims. The

presiding judge, and not a law enforcement official, was responsible for the

increase in Ismail’s bail. See Galen v. Cty. of L.A., 477 F.3d 652, 663 (9th Cir.

2007) (“[A] judicial officer’s exercise of independent judgment in the course of his

official duties is a superseding cause that breaks the chain of causation linking law

enforcement personnel to the officer’s decision.”). Nor is there evidence to suggest

that any police officer “deliberately or recklessly misled” the judge who revoked

Ismail’s bail. See id. at 664. Thus, the district court correctly granted summary

judgment on Ismail’s excessive bail claim.

      3. Finally, the district court properly entered judgment against Ismail on her

warrantless arrest claim. She asserts that she was subject to a warrantless arrest,

but she was not. Rather, Ismail was remanded into custody following a hearing on

October 25, 2010, because she had violated a protective order related to the

underlying felony. On October 29, 2010, a warrant was issued based on the same


                                            4
conduct. There was no change in her physical custodial status, but she was

administratively “arrested” on November 3, 2010, pursuant to the October 29 arrest

warrant. The district court disentangled these events and correctly granted

summary judgment to defendants. See Rigney v. Hendrick, 355 F.2d 710, 713 (3d

Cir. 1965) (“Here, it would be anomalous to require an arrest, for the appellants are

already in custody.”).

                                          IV

      Granting defendants’ motion to reconsider was not an abuse of discretion.

See Fed. R. Civ. P. 60(b); Feature Realty, Inc. v. City of Spokane, 331 F.3d 1082,

1093 (9th Cir. 2003) (explaining how to determine whether newly discovered

evidence warrants relief from a judgment or order). Because it was not

unreasonable for defendants to rely on documents Ismail produced related to her

second arrest and because the district court had relied on the absence of an arrest

warrant in denying summary judgment to defendants initially, granting the motion

to reconsider was within the court’s discretion.

                                          V

      The district court did not abuse its discretion in awarding costs. Federal

Rule of Civil Procedure 54(d)(1) “creates a presumption in favor of awarding costs

to a prevailing party.” Martin, 560 F.3d at 1053 (9th Cir. 2009) (quoting Ass’n of


                                          5
Mexican-Am. Educators v. California, 231 F.3d 572, 591 (9th Cir. 2000) (en

banc)); see Fed. R. Civ. P. 54(d)(1). Ismail’s suit did not present close or difficult

issues, and she does not argue that she has limited financial resources. See Draper

v. Rosario, 836 F.3d 1072, 1087 (9th Cir. 2016). Thus the district court did not

abuse its discretion in awarding costs to defendants, as the federal rules

recommend.1

      AFFIRMED.




      1
          All remaining motions in this case are denied as moot.
                                           6